Citation Nr: 0915440	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back disability, 
claimed as secondary to service-connected residuals of a 
right knee injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Veteran cancelled requested VA hearings.


FINDING OF FACT

Current low back disability is not caused by or aggravated by 
the Veteran's service-connected residuals of a right knee 
injury.  


CONCLUSION OF LAW

Low back disability is not proximately due to or aggravated 
by service-connected residuals of a right knee injury.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. The VCAA 
notice requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2004. The VCAA notice included the type of 
evidence needed to substantiate the: claims of service 
connection to included secondary service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service and the already service-connected disability; the 
claim for increase, namely, evidence of an increase in 
severity. The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 
He was asked to submit any evidence that would include that 
in his possession. The notice included the general effective 
date provision for the claims, that is, the date of receipt 
of the claims, and the degree of disability assignable.

By RO letter dated in March 2005, after the March 2005 rating 
decision which is appealed, the Veteran was notified of how 
the degree of disability and effective date of disabilities 
were determined.  

To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the Veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and the claims were readjudicated after 
the content-complying VCAA notice.  Moreover, this notice was 
provided prior to the June 2006 statement of the case.  As 
the timing error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. Both VA and private records have 
been obtained. VA afforded the Veteran an examination to 
determine whether there is a relationship between his claimed 
low back disorder and his service-connected residuals of a 
right knee injury. Also, additional VA treatment records were 
obtained. As he has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to him in developing the facts pertinent to the 
claims is required to comply with the duty to assist. 


I. Principles of Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

II. Factual Background

The Veteran's service treatment records are negative for 
signs, symptoms, complaint, history, treatment or diagnosis 
of low back disability.  

On VA examination in 1979 of the Veteran's right knee it was 
noted that althguth the right quadriceps was weaker than the 
left, there was not evidence of quadriceps atrophy.  There 
were no complaints or findings relative to the Veteran's low 
back.  

During VA hospitalization in February 1979 the Veteran 
underwent arthroscopy and arthrotomy of the right knee, due 
to complaints of swelling, pain, and giving way.  

On file are clinical records from the St. Francis Hospital in 
1989 and 1991. Records of the Veteran's April 1989 
hospitalization reflect that he had been followed because of 
delayed union of the right tibia and osteomyelitis following 
open reduction and internal fixation and osteoplasty.  He had 
then developed osteomyelitis of the right tibia and had had 
external "fixateur" placed with removal of an iron rod.  He 
had also had posterior lateral bone grafting.  During that 
hospitalization he underwent debridement and curettage of a 
right pretibial ulcer, and saucerization of the right tibia.  

During private hospitalization in May 1989 the Veteran 
underwent removal of a right tibial pin and insertion of a 
new tibial pin as well as adjustment of the external fixator.  
During hospitalization in July 1989 he underwent removal of 
two tibial pins and insertion of two new tibial pins, as well 
as adjustment of the external fixator.  During private 
hospitalization in August 1989 he underwent removal of the 
distal two tibial pins from the external fixator, curettage 
of the pin tract sites and pretibial ulcer, as well as re-
insertion of two tibial pins.  

During private hospitalization in August 1989 the Veteran 
underwent removal of two proximal tibial external fixator 
pins, curettage and debridement of a pretibial ulcer, and re-
insertion of two proximal pretibial external fixator pins.  
During private hospitalization in July 1991 he underwent 
debridement of a right pretibial ulcer, and saucerization of 
the right tibia.  

Subsequently, during private hospitalization in November 1991 
the Veteran underwent a right below-the-knee amputation and 
resection of the proximal fibula.  

VA outpatient treatment records of 2001 and 2003 reflect 
complaints of neck low back and right leg pain.  There were 
impressions of chronic pain syndrome.  A March 2001 record 
noted that he had been in a motorcycle accident in 1987 and 
had had multiple surgical procedures thereafter with 
infections and eventually amputation.  

Additional VA outpatient treatment records show that a 
November 2004 lumbar X-ray revealed mild disc narrowing at 
L4-5, and small lower lumbar end-plate osteophytes.  

Statements in January 2005 from the Veteran's wife and an 
acquaintance state that the Veteran had severe back pain.  

A January 2005 VA outpatient record refers to status-post 
below the knee amputation and states that the Veteran has 
back pain related to misalignment and muscle strain. 

On VA gastrointestinal examination in April 2006 the Veteran 
consistently related his gastroesophageal reflux disease 
symptoms to his use of medication to control knee and back 
pain.  It was noted that his right below-the-knee amputation 
was due to injuries he sustained in his postservice 
motorcycle accident.  

On VA spine examination in June 2006 the Veteran's claim file 
and electronic records were completely reviewed.  It was 
noted that his right below-the-knee amputation was due to 
injuries he sustained in his postservice motorcycle accident.  
It was noted that VA records of November 9, 2004, and January 
3, 2005, seemed to indicate that his lumbar spine problems 
were secondary to his prosthesis for the right below-the-knee 
amputation.  It was noted that the Veteran stated that his 
lumbar spine degenerative disc disease was related to his 
right knee injury during service.  He stated that the right 
knee had given way, causing him to fall.  It was reported 
that it was extremely unlikely that the lumbar spine 
disability was related to the right knee disability, which 
was rated as only 10 percent disabling.  There were other 
multiple factors which had more than likely cause the lumbar 
spine disability, i.e., the motorcycle accident and that 
right below-the-knee amputation due to the motorcycle 
accident.  X-rays revealed mild dextroscoliosis of the 
lumbosacral spine; a mild anterior listhesis of L3 on L4; 
mild to moderate degenerative facet changes throughout the 
lumbar spine; and mild sclerotic degenerative changes of the 
sacroiliac joints.  

The final opinion was that the right knee was noted to have 
been strained during military service.  Later, a nonservice-
connected motorcycle accident resulted in osteomyleitis and 
amputation of the right leg below the knee.  The right knee 
strain/twisting injury with swelling had resolved and was not 
related to or the cause of the lumbar spine degenerative 
disease with anterior listhesis.  The Veteran's multiple 
motorcycle accidents were the most likely cause of the lumbar 
spine disability.  

On VA examination of the Veteran's right knee in October 2006 
it was noted that he had been in a number of motorcycle 
accidents since his initial open knee surgery and one such 
accident had resulted in his right below-the-knee amputation 
of the leg.  

III. Analysis

The veteran's service-connected disabilities are residuals of 
a right knee injury, including residuals of a right knee 
arthroscopy, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; gastroesophageal reflux disease, secondary 
to medication for service-connected right knee disability, 
rated 10 percent disabling; and postoperative scarring of the 
right knee, assigned a noncompensable disability rating.  

There is no competent medical evidence of the presence of 
chronic low back disability during the veteran's military 
service or for many years thereafter, and it is not otherwise 
contended. The Veteran's statements and testimony are that 
his low back disability, while having begun decades after the 
termination of his military service, is due to or aggravated 
by his service-connected right knee disability and that he 
has had a low back disability only following his service-
connected right knee disability.  

Where, as here, the determinative issue involves a question 
of a medical causation, competent evidence is required to 
substantiate the claim.  The Veteran as a layperson is not 
competent to offer an opinion as to medical causation, and 
consequently his statements do not constitute favorable 
medical evidence in support of the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

However, when the determinative issue involves either medical 
etiology or a medical diagnosis medical evidence is not 
always required; rather, lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007) (noting 
that a layperson is competent to identify a "simple" 
condition like a broken leg, but to identify a form of 
cancer).  

Here, lay evidence is not the type of evidence which is 
competent for the purpose of establishing the required nexus 
between the service-connected right knee disability and the 
claimed low back disability, particularly in light of the 
intervening postservice motor cycle accident that resulted in 
a devastating injury of the right knee which, after numerous 
surgical procedures due in part to osteomyelitis, resulted in 
the amputation of the right leg below the knee.  This 
amputation indisputably created a mechanical imbalance.  

Contrary to what the Veteran may having been attempting to 
suggest in his statements, he is not service-connected for 
residuals of the right below-the-knee amputation which was 
due to his postservice motorcycle accident. So, to the extent 
that this disability may have caused or aggravated a low back 
disability, service connection is not warranted.  

As to allegation of only having had low back disability since 
having incurred his service-connected right knee disability, 
the evidence also shows that he has had low back disability 
only since the right below-the-knee amputation, a layperson 
is competent to provide evidence for the purpose of 
establishing continuity of symptomatology but cannot render a 
medical opinion as to the etiology of a disorder. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed.Cir. 
2006).  

After reviewing the record, the Board believes considerable 
weight is to be given to the opinion of the June 2006 
examiner.  The examiner reviewed the Veteran's records and 
noted prior indications that the low back complaints were due 
to the prosthesis for the right below-the-knee amputation.  
The examiner expressly found that the service-connected right 
knee disability was not related to or the cause of the lumbar 
spine degenerative disease.  The Board views this as an 
medical opinion against causation or aggravation.  In the 
context of the examination report, the examiner clearly 
attributes the low back problems to the nonservice-connected 
below-the-knee amputation.  This is consistent with prior 
outpatient reports which attribute the back pain to problems 
with the prosthesis.  Significantly, there is no medical 
opinion to the contrary.  

The Board fully understands the Veteran's contentions and 
recognizes that there may very well be situations where an 
individual's low back disorder may be caused by or aggravated 
by a knee disorder.  However, in this case there is medical 
evidence expressly against such a finding.  The underlying 
question is medical in nature and neither the Veteran, his 
representative, nor the Board are shown to be competent to 
address this question.  The competent evidence that is of 
record is against the Veteran's claim.  As the preponderance 
of the evidence is against the Veteran's claim of service 
connection, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


